OPINION — AG — QUESTION(1): WHAT IS THE LEGAL STATUS OF WATER RIGHTS DECREED BY THE DISTRICT COURT OF OKLAHOMA COUNTY UNDER CASE NO. 99028 DATED OCTOBER 26, 1939 WHERE DEFENDANTS WERE DECREED WATER RIGHTS FOR PRESENT NEEDS AS REFERRED TO IN SAID ORDER WHERE THE VOLUME OF WATER USED BY THE ASSIGNEE IS LESS AT THIS TIME AS THOSE DECREED AT THE TIME AND DATE OF THE AFOREMENTIONED DESCRIBED DECREE? HAVE THOSE UNUSED WATERS REVERTED TO THE JURISDICTION OF THE BOARD AS UNAPPROPRIATED WATERS SUBJECT TO REPAPPROPRIATIONS? SEE BELOW, QUESTION(2): WHAT IS THE LEGAL STATUS OF WATERS DECREED BY THE COURT, NONE OF WHICH WERE EVER USED FOLLOWING THE DATE OF THE DEGREE FOR BENEFICIAL USE? QUESTION(3): WHAT IS THE LEGAL STATUS OF THOSE WATERS SET OUT IN THE DECREE TO THE VARIOUS DEFENDANTS DESIGNATED AS FUTURE NEEDS AND NEVER PUT TO A BENEFICIAL USE FOR THE PURPOSE FOR WHICH THEY WERE DECREED? ********** ANSWER: WE, THEREFORE, ARE OF THE OPINION ALL THREE QUESTIONS WERE ANSWERED BY 82 O.S. 1961 32 [82-32], AS AMENDED BY 82 O.S. 1965 Supp., 32 [82-32](A) IT IS THE FURTHER OPINION OF THE ATTORNEY GENERAL THAT ANY UNUSED WATER OR PART THEREOF NOT USED FOR BENEFICIAL PURPOSES WITHIN THE LAST SEVEN YEARS, THAT SAME REVERT TO THE PUBLIC AND SHALL BE REGARDED AN UNAPPROPRIATED PUBLIC WATER SUBJECT TO REAPPROPRIATION. (LUSTER COOK)